     Case 1:12-cr-00199-LJO-SKO Document 75 Filed 01/15/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                        No. 1:12-CR-00199 LJO
12                      Plaintiff,
13    EDWARD MITCHELL,                                 ORDER
14                      Defendants.
15

16          IT IS HEREBY ORDERED that the Petition Alleging a Violation of Supervised Release

17   submitted to the Court on November 2, 2020 in the above-entitled case be dismissed without

18   prejudice. The status conference/detention hearing set for January 15, 2021 at 2:00 p.m. is

19   vacated. Defendant’s release on this case is ordered forthwith.

20
     IT IS SO ORDERED.
21

22      Dated:     January 15, 2021                           /s/
                                                      UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28
                                                      1
